                                                                          NORTHERN DlSTRlCT OF TEXAS
                              IN THE UNITED STATES DISTRICT               OURTr-......::F~L~D~-
                                   NORTHERN DISTRICT OF TEXA
                                       FORT WORTH DIVISION                         APR - 8 2020

TIMOTHY STEPHEN LEE,                                      §                CLERK, U.S. D1STR1CT COURT
                                                                            By
                                                          §                    ------,~)~~·pt~rl~~·--------
                    Movant,                               §
                                                          §
vs.                                                       §    NO. 4:20-CV-140-A
                                                          §    (NO. 4:10-CR-144-A)
UNITED STATES OF AMERICA,                                 §
                                                          §
                    Respondent.                           §

                                    MEMORANDUM OPINION AND ORDER

           Came on for consideration the motion of Timothy Stephen Lee

under 28 U.S.C. § 2255 to vacate, set aside, or correct

sentence. The court, having considered the motion, the response 1

of United States, the record, including the record in the

underlying criminal case, styled "United States v. Timothy

Stephen Lee, et al.," Case No. 4:10-CR-144-A, and applicable

authorities,              finds that the motion should be dismissed as

untimely.

                                                          I.

                                                    Background

           The record in the underlying criminal case reflects the

following:

           On August 11, 2010, movant was named in a three-count

indictment charging him in count one with possession with intent



1
    The response is in the fonn of a motion to dismiss.
            ------------------------------------------




to distribute a mixture and substance containing approximately

306.4 grams of methamphetamine, in violation of 21 U.S.C.

§§   841 (a) (1) and 841 (b) (1) (A), in count two with possession with

intent to distribute approximately 9.0 grams of a mixture and

substance containing approximately 7.1 grams of methamphetamine,

in violation of 21 U.S.C.                   §§    841(a) (1) and 841(b) (1) (B), and in

count three with possession with intent to distribute

approximately 392.3 grams of a mixture and substance containing

approximately 366 grams of methamphetamine, in violation of 21

U.S.C.    §§    841(a) (1) and 841(b) (1) (A). CR Doc. 2 19. By order

signed October 4, 2010, the court dismissed count one of the

indictment. CR Doc. 59.

       Movant was tried by a jury and convicted of the offenses

charged in counts two and three of the indictment. CR Doc. 68.

He was sentenced to terms of life as to each count, to run

concurrently. CR Doc. 85. Movant appealed, CR Doc. 89, and on

March 19, 2012, his judgment was affirmed. United States v. Lee,

465 F. App'x 344, 345 (5th Cir. 2012). Movant did not pursue a

petition for writ of certiorari.

                                                      II.

                                     Grounds of the Motion

       Movant sets forth three grounds in support of his motion.


2The "CR Doc.   "reference is to the number of the item on the docket in the underlying criminal case, No. 4: I O-
CR-1440A.

                                                       2
      --- ----- -------- ~·-------- --·-··----                            . ·---   _,   ____ ---.,...----- - - - -- -- - - - - - - -




             They are worded as follows:

                     (1) Did the Government constructively amend the
                     Indictment with in the jury Instruction (?)
                     (2) Did the P . S.R. violate Movant's constitutional
                     Right(s) by using Codes and statues [sic] under the
                     sentencing Guidelines that over stated the Movant's
                     guildeline's [sic] Range (?)
                     (3) Did The Movant Attorney created constitutionally
                     Ineffective Assisstance [sic] of Counsel by not
                     objecting to Presentencing Report under the Sentencing
                     guildeline's [sic] over Stating the Guildelines [sic]
                     or not arguing Constructive amended of indictment (?)

             Doc. 3 1 at 3. 4

                                                                   III.

                                                      Standards of Review

                     After conviction and exhaustion, or waiver, of any right to

             appeal, courts are entitled to presume that a defendant stands

             fairly and finally convicted.                          United States v. Frady, 456 U.S.

             152, 164-165 (1982); United States v. Shaid, 937 F.2d 228, 231-

             32    (5th Cir. 1991).               A defendant can challenge his conviction or

             sentence after it is presumed final on issues of constitutional

             or jurisdictional magnitude only, and may not raise an issue for

             the first time on collateral review without showing both "cause"

             for his procedural default and "actual prejudice" resulting from

             the errors.            Shaid, 937 F.2d at 232.

                      Section 2255 does not offer recourse to all who suffer

             trial errors.              It is reserved for transgressions of


             3
               The "Doc. "reference is to the number of the item on the docket in this civil case.
             4
               The reference is to the page number in the center of the bottom margin of the page. (For some unexplained reason,
             there are different numbers at the bottom right comer of each page.)

                                                                      3



L _
                        -- -   ·· --· - ···- ··----       ·-·····-·· -   ------·· ··· -- ··· - -- -·-   ----   ----·-·- - -- - - - - - - - -




constitutional rights and other narrow injuries that could not

have been raised on direct appeal and would, if condoned, result

in a complete miscarriage of justice.                                            United States v. Capua,

656 F.2d 1033, 1037 {5th Cir. Unit A Sept. 1981).                                                               In other

words, a writ of habeas corpus will not be allowed to do service

for an appeal.   Davis v. United States, 417 U.S. 333, 345

(1974).   Further, if issues "are raised and considered on direct

appeal, a defendant is thereafter precluded from urging the same

issues in a later collateral attack."                                          Moore v. United States,

598 F.2d 439, 441 (5th Cir. 1979)                              {citing Buckelew v. United

States, 575 F.2d 515, 517-18 {5th Cir. 1978)).

                                                IV.

                                        Analysis

     Movant did not petition the Supreme Court for a writ of

certiorari; therefore, his judgment                                      becam~                 final bn June 18,

2012. Clay v. United States, 537 U.S. 522, 525 {2003) {for the

purpose of starting the clock on the one-year time limit for a

motion under 28 U.S.C. § 2255, a judgment of conviction becomes

final when the 90 day time period expires for the filing of a

petition for certiorari) . He did not file the motion under

consideration until February 2020, years after the time for

doing so had expired.

     Movant references McQuiggin v. Perkins, 569 U . S . 383

(2013), and alludes to actual innocence, but never says he is

                                                      4
                                             ~~-        - ----·-·-···-   · -~   -- -·   ·-




actually innocent. As the Supreme Court stated in that case, the

actual innocence gateway is rare and is not met unless the

movant shows that, in light of new evidence, no reasonable juror

would have voted to find him guilty beyond a reasonable doubt.

569 U.S. at 386. Movant has not even begun to make such a

showing. 5 In fact, the court cannot discern exactly what the

complaint is, except that it involves a series of issues that

could and should have been raised on direct appeal or by timely

motion.         The court notes that movant would not be entitled to

equitable tolling in any event as he has not shown the exercise

of any diligence. Nor has he shown that any extraordinary

circumstance prevented him from timely filing his motion.

Holland v. Florida, 560 u.s. 631, 649 {2010).

                                                       v.
                                                     Order

        The court ORDERS that movant's motion be, and is hereby,

dismissed as untimely.

                 Pursuant to Rule 22{b) of the Federal Rules of

Appellate Procedure, Rule 11{a) of the Rules Governing Section

2255 Proceedings for the United States District Courts, and 28

U.S.C. § 2253(c) (2), for the reasons discussed herein, the court

further ORDERS that a certificate of appealability be, and is




s Movant's motion is not supported by any evidence and he did not even sign the motion.

                                                        5
hereby, denied, as movant has not made a substantial showing of

the denial of a constitutional right.

     SIGNED April 8, 2020.




                                        States




                                6
